Title: To Thomas Jefferson from Edmond Charles Genet, 4 August 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 4 Aout 1793 l’an 2e de la République

Je m’empresse de vous dénoncer des hommes qui abusent de l’azile qu’ils ont trouvé dans les Etats Unis pour former de nouveaux complots contre leur Patrie. Ces hommes Sont ceux qui ont attiré à la Colonie de St. Domingue tous les maux qui l’accablent aujourdhui par leur opiniâtre resistance aux Loix par leurs passions, par leurs préjugés. Des avis certains m’ont appris qu’ils forment dans ce moment ci l’odieux projet de Se rassembler sur le territoire même des E.U. pour aller Soutenir ceux de leurs complices qui osent encore lutter contre les autorités constituées par la République Française pour maintenir l’ordre et la tranquillité à St. Domingue.
L’intéret de la France et de l’Amérique, Monsieur, exige et que le gouvernement fédéral prenne les mesures les plus pressantes pour decouvrir la trame de cette nouvelle conspiration et en prevenir les funestes effets et je Suis persuadé qu’en portant à Sa connaissance les faits que je vous dénonce cet objet sera rempli.
